   Case: 1:21-cv-00267 Document #: 82 Filed: 03/01/21 Page 1 of 5 PageID #:4745




                        IN THE UNITED STATE DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
FAHAD SYED,                                           )
                                                      )
                            Plaintiff[s],             )
                                                      )
                      vs.                             ) CASE NO. 21-cv-00267
                                                      )
NORTHWESTERN UNIVERSITY,                              ) Hon. Mary Rowland
                                                      )
                       Defendant[s].                  ) Magistrate Judge Maria Valdez



         PLAINTIFF'S MOTION TO SUPPRESS CONTENTS OF RECORDINGS

       Comes now the Plaintiff, Fahad Syed (hereinafter the “Plaintiff”), Pro Se, and moves this

Court to suppress contents of recordings indicated in this lawsuit from use by Northwestern

University in his expulsion proceedings pursuant to 725 ILCS 5/108A-9. In support of this

Motion, the Plaintiff states as follows:

       1.       On August 23, 2020, Plaintiff Fahad Syed was targeted for harassment on the

basis of perceived disability by current NU student Evangeline Gargula and subjected to two

instances of felony eavesdropping wherein the contents of two (2) of his private phone

conversations with Gargula were illegally recorded without his consent, knowledge, or

permission. The first call (“Call #1”) took place at 1:08 AM and the second call (“Call #2”) took

place at 1:18 AM.

       2.      Plaintiff was subjected to at least two more instances of felony eavesdropping

when the aforementioned recordings were submitted to NU by Gargula, resulting in Plaintiff’s
   Case: 1:21-cv-00267 Document #: 82 Filed: 03/01/21 Page 2 of 5 PageID #:4746




suspension from NU, where he was a student, later that day. He was expelled on the basis of the

audio tapes on 1/21/21.

       3.        According to 725 ILCS 5/ § 108A-9. Motion to Suppress Contents of Recording,

(a) Any aggrieved person in any judicial or administrative proceeding may move to suppress the

contents of any recorded conversation or evidence derived therefrom on the grounds that: (1) the

conversation was unlawfully overheard and recorded. Given that these conversations were

clearly unlawfully recorded, and therefore unlawfully overheard by all who listened to them and

made some sort of decision over them, Plaintiff has clear grounds under the statute to move for

the suppression of the contents of the records for use in NU disciplinary proceedings.

       4.         On 2/5/2021 at 2:56 PM CST, Plaintiff Fahad Syed filed a digital exhibit of Call

#1. (Dkt. #31)

       5.        On 2/18/2021 at 3:15 PM CST, Plaintiff Fahad Syed filed a digital exhibit of Call

#2. (Dkt. #53)

       6.        On January 22, 2021, Plaintiff Fahad Syed filed a document styled “Application

for Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery” (the

“Motion”). Motion, Dkt. #9. The Motion is 50 pages long, including 135 numbered paragraphs

and many non- numbered paragraphs, and covers a significant breadth of claims and issues.

       7.        Specifically, the Motion indicates that Plaintiff asserts claims under the

Eavesdropping Act, 720 ILCS 5/14-2, et seq The Motion also makes allegations in connection

with other federal and state causes of action. In support of the Motion, Plaintiff has filed

approximately 90 exhibits.

       8.        On 1/25/2021 at 3:42 PM CST, Defendant, Scott Warner, filed a response in

opposition to Plaintiff’s motion.



                                                  2
   Case: 1:21-cv-00267 Document #: 82 Filed: 03/01/21 Page 3 of 5 PageID #:4747




       9.      Plaintiff filed a complaint to accompany the motion on 2/4/2021 at 12:11 PM

CST, (the “Complaint”). Complaint, Dkt. #30. The Complaint is 285-pages long and includes

185 counts, most of which pertain to Northwestern University and its counsel, Scott Warner, his

co-counsel, and law firm.

       10.     Specifically, the Complaint indicates that Plaintiff asserts claims under the

Eavesdropping Act, 720 ILCS 5/14-2, et seq. The Complaint also makes allegations in

connection with other federal and state criminal causes of action. In support of the Complaint,

Plaintiff has filed approximately 107 exhibits.

       11.     Plaintiff now alerts the court that the total number of felons in case Chicago

Police Department Case JD 419862, associated with his case, includes: (1) Desiree Hanford,

Medill School of NU, Sanctions Panel Member, (2) Melissa Sersland, Medill School of NU,

Sanctions Panel Member, (3) Sam Milgrom, Student Affairs Sanctions Panel Member, (4) Ron

A. Alexander III, Assistant Director of Residential Life and Community Standards, who

coordinated Disciplinary Sanctions Panel, (5) Jeremy Schenk, Student Affairs, who coordinated

Appeal Review, and (6) All THREE people on the appeal review panel consisting of three

members of NU community and staff.

       12.     Exhibit 93 is Plaintiff’s sanctioning panel outcome letter from his December 18,

2020, Sanctioning Panel. Exhibit 94 is the letter he received on January 21, 2021, letter from

Jeremy Schenk, the Appellate Panel Coordinator, informing Plaintiff that the Appellate Panel

met to consider the appeal he submitted concerning the outcome of the Office of Equity and

Office of Community Standards investigation, of which he was notified on December 1, 2020

and the UHAS Sanctioning Panel outcome, of which he was notified on December 22, 2020.




                                                  3
   Case: 1:21-cv-00267 Document #: 82 Filed: 03/01/21 Page 4 of 5 PageID #:4748




       13.     In light of these considerations, Plaintiff moves the to suppress contents of

recordings indicated in this lawsuit from use by Northwestern University in his expulsion

proceedings pursuant to 725 ILCS 5/108A-9.

       14.     Defendant Northwestern University will not suffer prejudice by the granting of

this Motion, and Plaintiff is filing this motion to aid the Court’s resolution of the Motion.




                                     PRAYER FOR RELIEF

WHEREFORE, for the reasons set forth herein, the Plaintiff requests that this Court enter an

order to suppress contents of recordings indicated in this lawsuit from use by Northwestern

University in his expulsion proceedings pursuant to 725 ILCS 5/108A-9.




Dated: March 1st, 2021                    Respectfully submitted,



                                          By: _/s/Fahad Syed___________________________
                                          Fahad Syed
                                          244 E Pearson St. Apt. 711
                                          Chicago, IL 60611
                                          Tel: 773-564-0325
                                          Syed.216@gmail.com
                                          Attorney for Plaintiff




                                                  4
   Case: 1:21-cv-00267 Document #: 82 Filed: 03/01/21 Page 5 of 5 PageID #:4749




                                CERTIFICATE OF SERVICE
       I hereby certify that this MOTION TO SUPPRESS CONTENTS OF RECORDINGS
was served on 3/1/21 through ECF notification on all counsel of record:
                                     SCOTT L. WARNER
                                 KAREN L. COURTHEOUX
                   SCOTT.WARNER@HUSCHBLACKWELL.COM
                 KAREN.COURTHEOUX@HUSCHBLACKWELL.COM
                                 HUSCH BLACKWELL LLP
           120 SOUTH RIVERSIDE PLAZA, SUITE 2200 CHICAGO, IL 60606
                                         (312) 655-1500


Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except
as to matters therein stated to be on information and belief and as to such matters the
undersigned certifies as aforesaid that [he/she] verily believes the same to be true.


                                            By: _/s/ Fahad Syed___________________________
                                                    Fahad Syed




                                                5
